OPINION

Per Curiam:

Appellants contend the district court erred by granting respondents’ motion for summary judgment because there existed material issues of fact to be decided. We disagree.
Appellants sought specific performance of an oral contract to convey real property and payment of real estate commissions due under that contract. Respondents affirmatively raised the Statute of Frauds as a defense and moved for summary judgment. After considering supporting affidavits and pleadings, the district court entered summary judgment- Viewing the evidence presented in a light most favorable to appellants, we perceive no error. NRCP 56; see: Olson v. Iacometti, 91 Nev. 241, *597533 P.2d 1360 (1975); Tibbs v. Smart and Final Iris Co., 313 P.2d 636 (Cal.App. 1957); cf. Ades v. Supreme Lodge Order of Ahepa, 181 P.2d 161 (N.M. 1947).
Affirmed.